BOWEN, Presiding Judge,
dissenting.
I dissent from the opinion of the majority. Although the appellant alleges in brief that the trial court denied his request for indigent status, the record contains only an “incomplete, unsigned, and undated request for appointed counsel.” It does not appear that that request was ever presented to the trial court. The majority remands this case for the trial court to reconsider its determination of indigency because of the allegations contained in the appellant’s brief. In my opinion, the appellant has waived any right to a redetermination of his indigency status by not acting sooner. He should have sought relief in the circuit court. Cf. Rule 6.3(c), A.R.Crim.P. (defendant may seek reconsideration of determination of indigency status where “there has been a material change in circumstances or new information concerning [his] financial status becomes available”); Rule 24 (A.R.Crim.P.) (providing for filing of post-trial motions). He should not be afforded the extraordinary relief granted by the majority. I would dismiss this appeal.